Citation Nr: 0728353	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated as 30 percent disabling prior to July 28, 
2005, and 50 percent disabling beginning July 28, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1977 and April 1979 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.

In February 2007, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Prior to July 28, 2005, the veteran's major depression 
was productive of occupational and social impairment that 
more nearly approximated reduced reliability and productivity 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Beginning July 28, 2005, the veteran's major depression 
has been productive of occupational and social impairment 
that more nearly approximates reduced reliability and 
productivity than deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.






CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent for 
major depression are met for the period prior to July 28, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2006).

2.  The criteria for a rating in excess of 50 percent for 
major depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in November 2004, prior to the initial adjudication of 
the claim.  Although the veteran was not provided notice with 
respect to the effective date element of his claim until 
February 2007, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for the veteran's major depression beginning 
July 28, 2005.  Consequently, no effective date will be 
assigned, so the failure to provide timely notice with 
respect to this element of the claim was no more than 
harmless error.  As for the period prior to July 28, 2005, 
when the originating agency effectuates the Board's decision, 
the veteran will have the opportunity at that time to provide 
any argument and evidence he so desires if he disagrees with 
the effective date assigned.   

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records.  The 
veteran was also afforded appropriate VA examinations to 
assess the severity of his major depression in January 2005 
and February 2007.  In the February 2007 Remand, the Board 
requested that in addition to affording the veteran a new 
examination, the originating agency should also obtain from 
the examiner an opinion as to whether the veteran currently 
had an obsessive compulsive disorder related to his service-
connected depressive disorder pursuant to testimony the 
veteran provided at the May 2006 hearing.  No such opinion 
was provided; however, the examination report reflects that 
the examiner determined that the veteran did not meet the 
criteria for a diagnosis of obsessive compulsive disorder so 
it is clear that the examiner is also of the opinion that 
such a disorder is not related to the service connected 
psychiatric disability.  Moreover, VA treatment records show 
that the veteran's treating physicians address this matter as 
detailed below. 

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  In addition, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

In a March 2004 rating decision, the RO granted service 
connection for depression due to chronic pain (claimed as 
depression/anhedonia secondary to cardiac condition) and 
assigned a 10 percent rating, effective from September 15, 
2003, the date of receipt of the veteran's claim.  On 
September 24, 2004, the veteran filed the instant claim for 
an increase in the disability rating.  In the appealed 
February 2005 rating decision, the RO increased the 
disability rating to 30 percent effective September 24, 2004.  
In an April 2007 rating decision, the originating agency 
increased the disability rating to 50 percent effective July 
28, 2005, the date it maintained that the evidence showed 
that the veteran's condition had worsened.   

The January 3, 2005, VA examination report shows that the 
veteran reported that he could not "get it together."  He 
complained of some obsessive compulsive disorder like 
behavior with respect to checking doors, locks, and the 
range.  He experienced dysphoria in connection with his back 
pain, and the more pain he experienced the more depressed he 
became.  He complained of panic attacks, but the examiner 
noted that when asked to describe the episodes, the veteran 
described anger and rage episodes that had occurred over the 
past several months.  In regard to the obsessive compulsive 
behavior, the veteran explained that checking the doors or 
the stove decreased his anxiety that something was wrong; if 
he tried to resist, his anxiety mounted.  He complained of 
having suicidal ideations for the past two to three years but 
maintained that he would not commit suicide because of the 
impact it would have on his family-especially his 
grandchildren.  He also reported that he experienced crying 
spells, sleep disturbances, anhedonia, irritability, and 
anger.  He denied any history of inpatient treatment but 
reported that he had been receiving outpatient treatment for 
six to eight months, and he had been prescribed medication.  
He indicated that he had been married only one time for 46 
years.  He claimed that there was some conflict in the 
relationship.  He denied any current or previous legal 
charges or arrests.  He reported that he retired from work in 
July 2004 due to his chronic pain.  He did indicate that he 
was able to perform his activities of daily living regularly. 

On mental examination, the examiner observed that the veteran 
was alert and oriented.  The veteran's insight was adequate, 
his affect was blunted, and his response latencies were 
normal.  He demonstrated adequate attention and was not 
distractible.  He was able to recite the months of the year 
in reverse order.  He did not demonstrate perseveration, 
imitation/utilization behavior, or difficulty in achieving or 
maintaining a task set.  His spontaneous speech was normal.  
He required one trial to learn a list of three words, but at 
three minutes, he recalled 0/3 words.  His fund of 
information was adequate, and his responses to similarities 
were functional.  The examiner further observed that during 
the interview, the veteran was logical and goal directed.  
The examiner maintained that the veteran was reporting some 
symptoms of obsessive-compulsive disorder, but not the full 
syndrome.  The examiner indicated that there was no evidence 
of a disorder in the veteran's thought process or content.  
There was no push of speech or grandiosity noted.  

On Axis I, the examiner provided a diagnosis of major 
depressive disorder secondary to pain, and he assigned a GAF 
[Global Assessment of Functioning] score of 55.  The examiner 
maintained that the veteran's overall level of symptoms 
seemed to have worsened since one year ago.  The examiner 
indicated that the veteran's current psychiatric presentation 
was resulting in a moderate degree of impairment in social 
and occupational functioning.  The examiner assessed that the 
veteran's overall level of disability was moderate.  

VA treatment records include a January 5, 2005, VA record 
that shows that the veteran had the same complaints.  The 
veteran appeared at the exam appropriately dressed and 
groomed.  Dr. D.F. provided a diagnosis of depression 
secondary to general medical condition.  Dr. D.F. assigned a 
GAF score of 60.  A July 28, 2005, record notes the veteran's 
usual complaints.  On mental status examination, the examiner 
observed that the veteran was appropriately dressed and 
groomed.  He had normal "motor and speech," and he was 
cooperative and made good eye contact.  His mood was 
"terrible," his affect was depressed, and his thought 
process was linear.  He denied active suicidal ideations, but 
he continued to have some fleeting passive thoughts at times.  
Dr. D.F. indicated that there was no evidence of audio or 
visual hallucinations, that the veteran's cognition was 
intact, and that his insight and judgment were good.  Dr. 
D.F. provided a diagnosis of depression secondary to general 
medical condition, back pain, and assigned a GAF score of 55.  

At the May 2006 videoconference hearing, the veteran 
testified that he suffered from obsessive compulsive 
disorder, panic attacks, and suicidal thoughts two to three 
times per week.  He claimed that since his January 2005 VA 
examination, his symptoms had worsened.  

Thereafter, VA treatment records include a May 2006 record 
that notes the veteran's usual complaints, including 
compulsive behavior.  The veteran appeared at the exam 
appropriately dressed and groomed.  The veteran also 
maintained that he did not make friends easily and that he 
did not talk to his wife or others as much as his wife wanted 
him to do.  Dr. D.F. maintained that the symptoms the veteran 
described were due to depression and anxiety and not a true 
debilitating obsessive compulsive disorder, but either a very 
mild obsessive compulsive disorder or anxiety with obsessive 
compulsive disorder traits.  On Axis I, Dr. D.F. provided 
diagnoses of depression secondary to general medical 
condition, back pain and anxiety disorder not otherwise 
specified, rule out mild obsessive compulsive disorder.  Dr. 
D.F. assigned a GAF score of 55.  

A September 2006 record shows that the veteran continued to 
describe several anxiety symptoms in the obsessive compulsive 
spectrum, but not to the degree that would warrant a true 
full diagnosis of obsessive compulsive disorder according to 
Dr. D.F.  On mental status exam, the veteran's thought 
process was linear, but sometimes perseverative.  Dr. D.F. 
assigned a GAF score of 55.  A November 2006 record notes the 
same complaints except the veteran reported on some visual 
hallucinations.  Dr. C.F. noted that the veteran had fair 
insight and judgment.  Dr. C.F. provided the same diagnoses 
and GAF score as Dr. D.F.  A January 2007 record notes that 
as for how the veteran's anxiety and compulsive behavior 
affected his daily functioning, he reported that it mainly 
affected his reading.  He reported that he does most of the 
housework but since his wife retired, she picked up more of 
those duties.  C.R., LMSW theorized that the veteran's 
behavior might be due to having been a mail carrier for 26 
years.  The veteran had to be very methodical, which kept him 
very busy, and now counting and other such activities were 
his way of keeping his mind active; or, when the veteran 
decided to not let stress bother him as much, he let go of 
some control and his counting was a way of manifesting 
control.  

Another January 2007 VA treatment record reflects that the 
veteran was referred to a new provider pursuant to his 
request.  The veteran complained of the same symptoms 
including the same type of compulsive behavior.  He 
maintained that he had few social outlets but was very close 
to his family.  The mental status examination was normal, and 
the record shows that the veteran continued to appear at 
exams appropriately dressed and groomed.  Dr. L.H. referenced 
prior diagnoses made by Dr. D.F.  Dr. L.H. provided an 
assessment of obsessive-compulsive disorder and mood disorder 
due to general medical condition (chronic pain), with 
depressive features.  Dr. L.H. assigned no GAF score.  

The February 2007 VA examination report shows that the 
veteran was re-examined by the same VA examiner who examined 
him in January 2005.  The examiner noted that when asked to 
describe his emotional difficulties, the veteran indicated 
that he felt "down" all the time, that he had no desire to 
do anything, and that his wife indicated that he was 
antisocial.  He complained of crying spells, sleep 
disturbances, feelings of helplessness, concentration 
difficulties, social withdrawal, irritability, loss of 
libido, passive thoughts of death, worrying, tension, and 
anxiety.  He was able to perform his own grooming.  

On mental examination, the examiner observed that the veteran 
was alert and oriented to person, information, and place.  
His insight was adequate, his affect was blunted, and his 
response latencies were mildly long.  He demonstrated 
adequate attention and was not distractible, but he was 
unable to place the months of the year in reverse order, and 
he made two errors in spelling the word "world" backwards.  
His spontaneous speech was normal.  His immediate memory 
screening was normal (6/6).  He required one trial to 
register three words; at three minutes he recalled 1/3 words.  
The examiner further observed that during the interview, the 
veteran was noted to be logical and goal directed.  The 
examiner maintained that there was no evidence of a disorder 
in thought process or content.  There was no pressured speech 
or grandiosity noted.  The examiner provided diagnoses of 
major depression due to general medical condition and anxiety 
disorder not otherwise specified on Axis I.  The examiner 
assigned a GAF score of 50.   

The examiner commented that the veteran presented with a mood 
disturbance and anxiety related to his multiple medical 
problems.  The examiner noted that the veteran's current 
presentation was highly consistent with that observed by his 
treatment team.  The examiner maintained that currently, the 
veteran's psychiatric presentation resulted in a moderate to 
severe degree of impairment in social function, and he 
indicated that there would likely be a moderate degree of 
impairment in occupational function.  The examiner concluded 
that the veteran's overall level of disability was moderate.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Major depression is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2006), which provides that a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.

Analysis

After a review of the evidence, the Board finds that there is 
no clear line of demarcation between the veteran's complained 
of symptoms and objective findings reported prior to and 
after July 28, 2005.  The veteran primarily complained then 
and primarily complains now of depression, anhedonia, 
dysphoria, obsessive compulsion, panic attacks, suicidal 
thoughts, anger, anxiety, crying spells, sleep disturbances, 
irritability, and isolative behavior.  The January 2005 VA 
examiner assessed that the veteran's overall severity of 
disability was moderate.  The VA examiner and the veteran's 
treating physicians primarily assigned GAF scores of 55, 
which are reflective of moderate social and occupational 
impairment.  Therefore, the Board finds that the veteran is 
entitled to at least a 50 percent disability rating prior to 
July 28, 2005.  

As for whether the veteran's major depression more nearly 
approximates the criteria associated with a 70 percent 
rating, the evidence shows that the occupational and social 
impairment from his disorder does not reach this level, but 
rather, it more nearly approximates the criteria associated 
with a 50 percent rating throughout the entire appeal period.  

VA treatment records show that the veteran's thought process 
was noted to be at times perseverative in September 2006, but 
treating physicians otherwise described his thinking as 
linear.  Indeed, the January 2005/February 2007 VA examiner 
found no evidence of a disorder in the veteran's thought 
process or content.  The veteran also does not exhibit 
intermittent illogical, obscure, or irrelevant speech as the 
VA examiner and treating physicians described the veteran's 
speech as normal. 
Whereas the veteran contends that he experiences panic 
attacks, this symptom is already contemplated in a 50 percent 
evaluation.  There is no evidence that indicates or suggests 
that he has near-continuous panic that affects his ability to 
function independently, appropriately, and effectively.  For 
example, at the January 2005 VA examination, the veteran 
reported that he was able to regularly perform his activities 
of daily living, and in January 2007, he essentially reported 
that he primarily performed most of the housework.  Moreover, 
in the opinion of the VA examiner, the veteran described 
anger and rage episodes rather than actual episodes of panic 
attacks.  As for the veteran's depression in general, while 
he continued to report at the February 2007 VA examination 
that he felt "down" all the time and that he had no desire 
to do anything, there is no evidence that indicates or 
suggests that he does not continue to retain the ability to 
function independently, appropriately, and effectively.  The 
veteran does not work by reason of his physical disabilities, 
and he is able to perform his activities of daily living.  

The evidence further shows that at all times the veteran 
appeared at the examinations appropriately dressed and 
groomed and oriented in all spheres.  While the veteran 
complained of some conflict with his wife, he remains married 
to her and has been so reportedly for over 46 years.  Also, 
based on statements the veteran reported to the VA examiner 
and his treating physicians, he has a good functioning 
relationship with his children and grandchildren.  Thus, the 
veteran retains the ability to establish and maintain 
effective relationships.  The veteran also complains of 
anger, but there is no evidence of an impaired impulse 
control.

The Board does recognize that the veteran does complain of 
suicidal ideations and obsessional rituals, but the majority 
of the veteran's symptoms do not support a 70 percent rating 
as detailed above.  Moreover, while Dr. L.H. appears to have 
diagnosed obsessive compulsive disorder in January 2007 [the 
VA examiner and Dr. D.F. were both of the opinion that the 
veteran did not have true obsessive compulsive disorder], the 
evidence fails to show that his obsessional rituals interfere 
with his routine activities to any significant degree.  As 
previously discussed, the veteran is able to perform his 
activities of daily living, including housework and grooming 
himself.  Finally, the Board recognizes that the VA examiner 
assigned a lower GAF score of 50 in 2007, which is indicative 
of serious impairment, but the examiner continued to assess 
that the veteran's overall level of disability was moderate.  
For these reasons, the Board finds that the level of 
disability manifested by the veteran's major depression more 
nearly approximates reduced reliability and productivity 
required for a 50 percent evaluation than the deficiencies in 
most areas contemplated by a 70 percent evaluation.  
Accordingly, the Board concludes that a 50 percent disability 
rating is warranted for the veteran's major depression 
throughout the appeal period. 

Other Considerations

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected psychiatric disability and that the manifestations 
of the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

The Board having determined that the veteran's major 
depression warrants a 50 percent rating, but not higher, 
throughout the period on appeal, the appeal is granted to 
this extent and subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


